DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Applicant’s election with traverse of claims #9-18 in the reply filed on August 15, 2022 is acknowledged.  

 	As to Applicant’s amendment removing “by implanting” and “with a laser” from claim 1, the Examiner notes that Groups I and II are still restrictable as the product as claimed can still be made by another and materially different process.  For example, the cathode terminal could be fabricated on a temporary substrate, then transferred to the back side of the substrate, then the temporary substrate removed.

 	The restriction is hereby made FINAL.

 	Applicant is requested to cancel or ensure that non-elected method claims 1-8 require all the limitations of a potentially allowable product claim to put them in better form for rejoinder.  See MPEP 821.04.

IDS
 	The IDS document(s) filed on October 1, 2021 and August 17, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Drawings
 	The drawings are objected to because:  

FIG. 1 should be designated as “Prior Art”, because only that which is old or conventional is illustrated.  See MPEP § 608.02(g).  FIG. 1 is described as being a “known type” in the related art section of the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
 	As to claims 9 and 14, the Examiner suggests replacing “which extends” with “which extend” because carbon-rich layers are plural.

 	As to claim 14, the Examiner suggests removing the extra space between “layers,” and “which”.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: “a second concentration of dopant species lower than the first concentration . . . a first ohmic-contact region including one or more carbon-rich layers which extends in the doped anode region” (claim 9) and a first ohmic-contact in the anode between the first surface of the drift layer and the first surface of the silicon carbide substrate, the first ohmic-contact including carbon” (claim 16).

 	As to claim 9, Ishibashi (U.S. Patent Publication No. 2013/0020585 A1), hereafter “Ishibashi”, teaches in FIG. 8 a silicon carbide (SiC) substrate 201 have a first conductivity (N-type) and a first concentration of dopant species, with a front side and a back side opposite to one another; a SiC drift layer 202, which extends over the front side of the substrate, having the first conductivity (also N-type, but Ishibashi is silent as to the second concentration lower than the first concentration); a cathode terminal 212 on the back side of the substrate; and an anode terminal 211+203 in the drift layer, wherein the anode terminal includes: a doped anode region 203 in the drift layer, including dopant species having a second conductivity (P-type) opposite to the first conductivity; and a first ohmic-contact region (ohmic contract between 211 and 203, see paragraph [0082]).  

 	However, Ishibashi is silent as to the first ohmic-contact region including one or more carbon-rich layers which extends in the doped anode region because Ishibashi’s ohmic contact region instead is coextensive with, and resides on the shared edge between 211 and 203.

 	As to claim 16, Ishibashi teaches in FIG. 8 a silicon carbide substrate 201 having a first dopant type (N-type) with a first dopant concentration, the silicon carbide substrate including a first surface opposite to a second surface; a drift layer 202 on the first surface of the silicon carbide substrate, the drift layer having the first dopant type (N-type), the drift layer having a first surface (top surface) spaced from the first surface (top surface) of the silicon carbide substrate; an anode 211+203 having a second dopant type (P-type) in the drift layer between the first surface of the drift layer and the first surface of the silicon carbide substrate (portion 203 of the anode is between the two first surfaces); and a first ohmic-contact (ohmic contract between 211 and 203, see paragraph [0082]) in the anode.  

 	However, Ishibashi does not teach the first ohmic-contact in the anode between the first surface of the drift layer and the first surface of the silicon carbide substrate, the first ohmic-contact including carbon because Ishibashi teaches the first ohmic-contact is coextensive with, and resides on the shared edge between 211 and 203, and cannot therefore be formed between the two first layers.

Quayle 
 	This application is in condition for allowance except for the following formal matters: 
refer to the objections above.
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829